Case 1:10-cv-02103-PAB-KLM Document 672 Filed 04/14/20 USDC Colorado Page 1 of 7




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

  Civil Action No. 10-cv-02103-PAB-KLM

  EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

   Plaintiff,

  and

  IRAQ ABADE, et al.,

   Plaintiffs-Intervenors,

  v.

  JBS USA, LLC, d/b/a JBS SWIFT & COMPANY,

  Defendant


                MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT


          Plaintiff-Intervenors, through counsel, move for leave to file their Second Amended

  Complaint attached to this motion as Exhibit 1.

                                         CERTIFICATION

          Pursuant to D.C.COLO.LCivR 7.1 A, Intervenors’ counsel certify that they have

  conferred with Defendant’s counsel concerning this motion. Defendant’s counsel indicated that

  they do not object to the extent that the proposed Second Amended Complaint withdraws claims

  that have been asserted, but do object to adding detail to claims that are already pled – despite

  that Defendant asserted that these claims did not contain specific detail as grounds for seeking

  dismissal in its Motions for Judgment on the Pleadings Pursuant to Fed. R. Civ. P. 12(c) (“Rule
Case 1:10-cv-02103-PAB-KLM Document 672 Filed 04/14/20 USDC Colorado Page 2 of 7




  12(c) Motions”) (Docs. 660–665). As further discussed in Intervenors’ Response in Opposition

  to Defendant’s Motions for Judgment on the Pleadings (“Response to 12(c) Motions”), while the

  Defendant’s Motion is a delay tactic, if the Court determines that additional detail or clarification

  is needed as to Intervenors’ claims, the Court should grant leave to file the Second Amended

  Complaint (see attached Exhibit 1), as set forth herein.

                                               MOTION

         Fed. R. Civ. P. 15(a)(2) provides that leave to amend “should [be] freely give[n …] when

  justice so requires.” The purpose of the Rule is to allow “the maximum opportunity for each

  claim to be decided on its merits rather than on procedural niceties.” Minter v. Prime Equipment

  Co., 451 F.3d 1196, 1204 (10th Cir. 2006). “Refusing leave to amend is generally only justified

  upon a showing of undue delay, undue prejudice to the opposing party, bad faith or dilatory

  motive, failure to cure deficiencies by amendments previously allowed, or futility of

  amendment.” Frank v. U.S. West, Inc., 3 F.3d 1357, 1365 (10th Cir. 1993). As set forth in

  greater detail below, none of these concerns are implicated here. Justice will be furthered by the

  court granting leave to file the amended complaint in light of Defendant’s Rule 12(c) Motions.

         Intervenors’ proposed Second Amended Complaint, attached as Exhibit 1, adds detail to

  Intervenors’ claims as to issues now more factually developed after nine years, and delineates the

  particularities of each individual’s claims. It also drops the pattern and practice claims stated in

  the First Amended Complaint (although Intervenors maintain that pattern-and-practice

  allegations and evidence remain available to them to prove their remaining claims, see, e.g.,

  EEOC v. Pitre, 908 F.Supp.2d 1165 (D.N.M. 2012)); clarifies that the religious discrimination

  claims are pled pursuant to Title VII, not Section 1981; and amends the factual allegations to

  include claims for subsequent retaliation. These amendments largely track the issues that
Case 1:10-cv-02103-PAB-KLM Document 672 Filed 04/14/20 USDC Colorado Page 3 of 7




  Defendant claimed were not sufficiently developed in seeking to dismiss the First Amended

  Complaint (see Docs. 660–665). Therefore, if the Court determines that any additional facts or

  specificity are needed to meet the pleading standards, granting leave to amend to file a revised

  complaint to address these issues will not be futile. See Bradley v. Val-Mejias, 379 F.3d 892,

  901 (10th Cir. 2004) (“A proposed amendment is futile if the complaint, as amended, would be

  subject to dismissal.”).

         Amending the complaint is timely in light of Defendant’s decision to file its Rule 12(c)

  Motions at this stage in the proceedings. In assessing the timeliness of a motion to amend, the

  adequacy of the reason for the delay in filing it is the focus of the inquiry. Minter, 451 F.3d

  at1205–06. Undue delay may exist where the plaintiff is “using Rule 15 to make the complaint a

  moving target [. . .] to salvage a lost case by untimely suggestion of new theories of recovery[, . .

  .] to present ‘theories seriatim’ in an effort to avoid dismissal […] or to knowingly delay[]

  raising [an] issue until the eve of trial.” Id. at 1206 (internal citations and quotations marks

  omitted).

         Here, the Defendant’s undue delay in claiming insufficient factual detail in the original

  2010 Complaint in Intervention and the 2011 First Amended Complaint has necessitated

  amendment at this time. Intervenors had no notice that Defendant had any such objection during

  the many years since those filings – particularly given the extensive detail and numerous

  examples of discriminatory and retaliatory conduct set forth in the First Amended Complaint.

  See Minter, 451 F.3d at 1207 (no undue delay where Plaintiff added new claim to pretrial order

  where claim arose from late disclosure and change of position by Defendant). Additional facts

  set forth in the proposed Second Amended Complaint have been developed during discovery in

  this case (which included detailed Rule 26 disclosures, 50 depositions, and 48 sets of discovery
Case 1:10-cv-02103-PAB-KLM Document 672 Filed 04/14/20 USDC Colorado Page 4 of 7




  responses as to the Abade Intervenors), and the four-week Phase I trial where many of the

  Intervenors testified as witnesses. See Rehberg, Civil Case No. 10-cv-00261-LTB-KLM at *8

  (no undue delay where “Plaintiff could not have amended his complaint by the amendment

  deadline to include the information gleaned during discovery because presumably most of it, if

  not all of it, was gleaned afterward”). Similarly, at the time of filing and amending the original

  complaint, the Court had not yet adjudicated the pattern and practice claims – the Intervenors

  could not have amended the complaint accordingly until after the Phase I decision. This Motion

  is submitted to the Court as early as practicable, contemporaneously with Intervenors’ Response

  to the Rule 12(c) Motions. See Rehberg v. City of Pueblo, Civil Case No. 10-cv-00261-LTB-

  KLM, *8 (D. Colo. Sep. 14, 2011) (granting Plaintiff’s Motion for Leave to File Second

  Amended Complaint, and denying Defendants’ Motion for Partial Judgment on the Pleadings as

  moot, and finding adequate explanation for delay where “Plaintiff only became aware of the

  compelling need to amend his complaint after Defendants filed their partial motion to dismiss [,

  … a]nd Plaintiff filed his motion to amend a mere 24 days later”).

         In the same vein, Intervenors’ request is not an effort to correct deficiencies by

  amendments previously allowed – given the timing of Defendant’s Rule 12(c) Motions, it is

  instead Defendant that has now raised alleged “deficiencies” despite having had multiple

  opportunities over the years to raise its objection to the detail of the allegations. The Abade

  Intervenors filed their first Complaint in Intervention in November 2010 (Doc. 17). Defendant

  then filed a Motion to Dismiss the Complaint in Intervention, alleging, among other claims that

  some of the Abade Intervenors had not exhausted their administrative remedies. See Doc. 52.

  Following this, the Intervenors filed an Amended Complaint adding facts to address the

  administrative exhaustion issue. (see Docs. 55, 60, 61). Defendant did not allege at that time that
Case 1:10-cv-02103-PAB-KLM Document 672 Filed 04/14/20 USDC Colorado Page 5 of 7




  Intervenors’ claims were insufficiently pled. Only now, nine years later, does Defendant allege

  that the claims are insufficiently pled across all of the Complaints in Intervention.

         Defendant will not be prejudiced by this amendment because it has been given ample

  notice concerning the factual bases of Intervenor’s claims. Whether an amendment unduly

  prejudices the Defendant is the most important factor in assessing a motion to amend a pleading.

  Minter, 451 F.3d at 1207. Undue prejudice is generally found only where the amendment would

  impair the ability of the Defendant to prepare their defense. Id. at 1208. This most commonly

  occurs where the plaintiff’s amendments “arise out of a subject matter different from what was

  set forth in the complaint and raise significant new factual issues.” Id. Thus, courts have found

  amendment improper where a plaintiff seeks to add “an entirely new and different claim” shortly

  before trial, but have approved of it where the amendments track and relate to the subject matter

  of the original complaint. See id. (comparing Hom v. Squire, 81 F.3d 969, 973 (10th Cir.1996)

  (finding prejudice), with Gillette v. Tansy, 17 F.3d 308, 313 (10th Cir.1994) (finding no evidence

  of prejudice), Childers v. Indep. Sch. Dist. No. 1, 676 F.2d 1338, 1343 (10th Cir.1982) (“ruling

  that the district court’s refusal to allow an amendment was ‘particularly egregious […] because

  the subject matter of the amendment was already alleged in the complaint’”), and R.E.B., Inc. v.

  Ralston Purina Co., 525 F.2d 749, 751-52 (10th Cir. 1975) (finding no prejudice)). Again, the

  amendments here add further detail to the existing clams. Defendant has had considerable

  opportunity to discover and develop the facts underlying these claims, to object to the sufficiency

  of the allegations in the complaint, and will be able to prepare their defense accordingly.

         The changes to the proposed Second Amended Complaint will clarify the remaining

  issues in the case to streamline the Phase II bellwether and any subsequent trials – to the benefit

  of Defendant, as well as to the Court. Granting the Intervenors’ Motion will not delay the
Case 1:10-cv-02103-PAB-KLM Document 672 Filed 04/14/20 USDC Colorado Page 6 of 7




  proceedings, as the Court has not yet issued a decision concerning the parties’ positions as to

  bellwether trials, and or set those trials. Above all, in light of Defendant’s Rule 12(c) Motions,

  the requested relief will facilitate a decision on the merits in this decade-long litigation.

  Defendant did not raise issue with the sufficiency of the allegations during the nine years since

  the First Amended Complaint was filed. It now seeks to dismiss Intervenors’ claims on these

  grounds. It is Defendant, not Intervenors, acting with dilatory motive in yet another attempt to

  dissuade the Intervenors from pursuing their claims. The Court should not credit Defendant’s

  abrupt change in position, but instead, should allow Intervenors to amend their complaint to

  provide additional detail as to their claims.

                                                  CONCLUSION

         For the foregoing reasons, Intervenors respectfully request that if the Court does not deny

  Defendant’s Rule 12(c) Motions as asserted in the Intervenors’ Response brief, the Court grant

  Intervenors leave to file the proposed Second Amended Complaint.

  Dated: April 14, 2020

                                                         Respectfully Submitted,


                                                                s/ Diane King
                                                         Diane King, Esq.
                                                         King & Greisen, LLP
                                                         1670 York St
                                                         Denver CO 80206
                                                         Phone: (303) 298-9878
                                                         Fax: (303) 298-9879
                                                         Email: king@kinggreisen.com

                                                         Counsel for the Abade Intervenors
Case 1:10-cv-02103-PAB-KLM Document 672 Filed 04/14/20 USDC Colorado Page 7 of 7




                                    CERTIFICATE OF SERVICE

          I hereby certify that on April 14, 2020, I electronically filed the foregoing with the Clerk
  of the Court using the CM/ECF system, which will effect service on all attorneys of record and
  all other persons who have requested electronic service in this action.

  Heather F. Vickles, Esq.                              Rajasimha Raghunath
  Matthew M. Morrison, Esq.                             Raghunath Law Firm LLC
  Sherman & Howard LLC                                  P.O. Box 372299
  633 17th Street, Suite 3000                           Denver, CO 80237
  Denver, CO 80202                                      720.808.1231
  hvickles@shermanhoward.com
  mmorrison@shermanhoward.com                           James Chiu
                                                        Law Office of James Chiu
  Attorneys for Defendant                               1776 Vine St.
                                                        Denver, CO 80206
  Todd J. McNamara                                      970.356.8900
  Todd J. McNamara PC
  1888 Sherman St., Ste. 370                            Attorneys for Plaintiff-Intervenors
  Denver, CO 80203
  303.333.8700                                          Lauren Jaeckel
  303.331.6967 (fax)                                    U.S. EEOC – Denver Field Office
                                                        303 17th Ave., Suite 410
  David Lichtenstein                                    Denver, CO 80203
  LAW OFFICE OF DAVID                                   303.866.1381
  LICHTENSTEIN
  1556 Williams Street, Suite 100                       Attorney for Plaintiff EEOC
  Denver, CO 80218
  303.831.4750
  303.863.0835 (fax)

                                                        /s/ Kayla Smith
